Citation Nr: 0912985	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for lower 
back scars, a residual of Leishmaniasis.

2.  Entitlement to an initial compensable rating for right 
elbow scars, a residual of Leishmaniasis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 
1984 with additional service in the reserves.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico.
			
In October 2005 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.  The Board notes that this matter was 
remanded in October 2005 in order to clarify the Veteran's 
request for a hearing.  In an April 2006 VA Form 21-4138, the 
Veteran stated he no longer wanted a hearing. Therefore, the 
Board finds that there is no hearing request pending at this 
time.     38 C.F.R. § 20.702(e) (2008).

The Board notes that in multiple communications from the 
Veteran, including his April 2006 VA Form 21-4138, an October 
2005 VA Form 21-4138, and his August 2003 VA Form 9, the 
Veteran has stated that the issue he has actually intended to 
pursue is entitlement to service connection for 
gastrointestinal ulcers due to his Leishmaniasis.  THE BOARD 
REFERS THIS ISSUE TO THE RO FOR ALL APPROPRIATE ACTION.


FINDINGS OF FACT

1.  The Veteran's lower back scars do not comprise an area of 
144 square inches or greater.

2.  The Veteran's right elbow scars are manifested by 
itching, and the elbow constitutes an exposed area. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
Veteran's lower back scars are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7807-
7802 (as in effect both prior to and as of August 30, 2002).  

2.  The criteria for a 10 percent disability rating, but no 
higher, for the Veteran's right elbow scars have been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code (DC)  7807-7806 
(regulations in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that in November 2002 the Veteran 
expressed disagreement with the October 2002 decision that 
granted him service connection for his lower back and right 
elbow scars.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's claim for a skin condition was filed in July 
2002.  During the pendency of this appeal, the criteria for 
rating skin disabilities were revised, effective August 30, 
2002. See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002). The 
Board will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000). See Bernard v. Brown, 4 Vet. 
App., 384, 394 (1993).

At the outset, the Board notes that there is limited medical 
evidence associated with this matter.  Essentially only a VA 
scars examination conducted in November 2003 contains 
information sufficient for VA rating purposes.  While other 
VA examinations were conducted in November 2003 and September 
2002, these addressed the Veteran's Leishmaniasis infection, 
rather than the associated scars.  The VA treatment notes of 
record through 2008 contain no ratable information pertaining 
to his scars.

The Veteran's skin disability has been rated under DC 7807, 
the code for Leishmaniasis, because the Veteran's scars are 
the result of his contraction of Leishmaniasis while on 
active duty.  Under the current version of the regulations, 
disabilities falling under DC 7807 are rated based on the 
"predominant disability," whether it is disfigurement of 
the head, face, or neck, or dermatitis.  Here, the Veteran's 
scars have been rated under DC 7802.  Under DC 7802, a rating 
of 10 percent is warranted for scars on places other than the 
head, face, or neck that are superficial, do not cause 
limited motion., and cover an area of 144 or more square 
inches.  Here, neither the Veteran's lower back nor his elbow 
scars meet this measurement criterion.  At a VA examination 
of November 2003, the Veteran's elbow scars measured 2 cm. x 
2 cm. and 1.5 cm. x 1.5 cm., and his lower back scars 
measured 1 cm. x 1 cm. and 1 cm. x 1 cm.  As such, DC 7802 
cannot provide the basis for an increased rating for either 
the Veteran's lower back or right elbow scars under the 
current version of the rating criteria.

The Board has further considered the application of the 
remaining diagnostic codes under the current version of the 
regulation in an effort to determine whether a higher rating 
may be warranted for either the Veteran's lower back or elbow 
scars, but finds none are raised by the medical evidence.  DC 
7800 is not applicable because it pertains to disfigurement 
of the head, face, or neck.  DC 7801 is not applicable 
because it requires a limitation of motion and the November 
2003 VA examiner specifically found there was no limitation 
of motion associated with the Veteran's scars.  DC 7803 is 
not applicable because it requires the scars be unstable, and 
the November 2003 VA examiner specifically found the 
Veteran's scars were not unstable.  DC 7804 is not applicable 
because it requires the scars be painful on examination, and 
the November 2003 VA examiner specifically found the 
Veteran's scars were not painful.  DC 7805 is not applicable 
because it requires a limitation of motion due to the scars, 
and the November 2003 VA examiner specifically found there 
was no limitation of motion or function due to the scars.  
Finally, DC 7806, the code for dermatitis or eczema, is not 
applicable because the scars at issue do not meet the surface 
area percentage requirements and have not been treated with 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for less than 6 weeks in a 12 
month period. 

Under the former version of the regulations, in effect prior 
to effective August 30, 2002, DC 7807 was rated via the 
diagnostic code for eczema, DC 7806.  Under DC 7806, a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  As for the Veteran's lower back 
scar, the Board does not find the lower back constitutes an 
exposed area and given the size of the scars described above, 
they also cannot be said to comprise an extensive area.  As 
for his elbow scars, however, the November 2003 VA examiner 
did document that itching is a symptom of the scars, and the 
Board finds the elbow is an exposed surface.  As such, while 
a compensable rating is not warranted for the lower back 
scars under this regulation, a 10 percent rating is justified 
for the elbow scars.  A higher rating of 30 percent for the 
elbow scars is not warranted, however, as that rating 
requires evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  These symptoms were not 
documented in the November 2003 examination report, and have 
not been documented in the remaining medical evidence.

The Board has also considered the application of the 
remaining diagnostic codes under the older version of the 
regulation in an effort to determine whether a higher rating 
may be warranted for either the Veteran's lower back or elbow 
scars but finds none are for application.  DC 7800 was 
unchanged by the revision to the regulations and as above, is 
not applicable because it involves the head, face, or neck.  
DCs 7801 and 7802 are not applicable because they involve 
scars due to burns.  DC 7803 is not applicable because it 
requires evidence of ulceration, and the November 2003 
examiner specifically found there was no ulceration.  DCs 
7804 and 7805 were also unchanged by the revision to the 
regulations and are inapplicable for the reasons above.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lower back scars do not warrant a compensable 
rating, and his elbow scars warrant a rating no higher than 
10 percent. While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
scar manifestations have remained constant throughout the 
appeal period.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2002, July 2003, November 2005, and March 2006 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a hearing and has been given VA 
examinations.  VA outpatient treatment records are associated 
with the claims folder.  Given the Veteran's statements that 
the wrong issues are on appeal (See statements of April 2006, 
and November 2005) and the lack of complaints or treatment 
noted in VA outpatient treatment records, the Board finds 
that the record is adequate for rating purposes and another 
VA examination is not necessary.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An initial compensable disability rating for the Veteran's 
lower back scars is denied. 

Entitlement to an initial disability rating of 10 percent, 
but no higher, for the Veteran's right elbow scars is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


